DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 15, 2022 has been entered.
Claims 1-10 and 12 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The declaration under 37 CFR 1.132 filed August 15, 2022 is insufficient to overcome the rejection of claims as set forth in the last Office action because and is addressed below.
 

Claim Rejections - 35 USC § 103
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al (WO 2017/053574) and Walther et al (Adv. Drug Deliv. Rev., 2017) in view of Madec-Lougerstay et al (J. Chem. Soc., Perkin Trans. 1, 1999) and Kolakowski et al (US 2016/0303254). 
Brooke teaches that preparation of glycoside prodrugs of cannabinoid molecules, such as cannabidiol (CBD), and other related compounds. The reference further teaches the preparation of pharmaceutical compositions formulated for oral administration. See paragraph [0086]. See abstract; pp 7-8; paragraphs [0062] and [0063]; and claim 5. The compounds undergo glucose hydrolysis by a glycosidase in the gastrointestinal tract to release the cannabinoid compound, allowing drug delivery to the hydrophobic drug to tissue having increased expression of glycosidase via oral administration. See paragraph [0057]. In this embodiment, the tissue specific delivery relies of the enzymatic cleavage of the glucosyl moiety to release the drug.  
The glucosyl moiety is bonded directly to the cannabinoid and is silent regarding the use of a linker as depicted in Formula (I) and the preparation method of claim 12. 
Walther reviews the state of the art regarding the preparation of prodrugs wherein the prodrugs are tailored for the desired target by attaching a particular masking group and type of linkage to the drug. This allows the drug to be targeted to and cleaved by a particular enzyme, thereby overcoming some limitation, such as poor oral absorption. See Section 1; Table 1; and Schemes 1 and 2. The reference discusses the use of a drug glycoside as a prodrug of said drug, wherein the release of the drug depends on the cleavage of the glycosyl moiety. The attached saccharide facilitates uptake into cells comprising abundant amounts of glycosidases, such as intestinal ones. See section 3.7. The reference further notes that the enzymatic conversion of prodrugs is dependent of accessibility of the scissile bond to the enzyme. The use of a self-immolative linker provides an extension between the drug target and the position of enzymatic transformation, facilitating the interaction with the enzyme and the substrate. A conjugate with such a linker is useful in a variety of types of drug administration, including oral administration. See Section 4 and Schemes 12-14. Scheme 16 depicts a compound comprising a self-immolative linker comprising a methylene carbamate (MAC) linker: -O-C(O)-NR- with a methyl attached to the carbamate nitrogen.     
Madec-Lougerstay exemplifies the use of self-immolative linkers for attaching a glycosyl        moiety to a drug. As in Walther, this reference teaches linkers with a MAC segment. In one, the saccharide moiety is attached directly to the saccharide moiety (Chart 1, compound 3). This comparable to the instant compound depicted in Formula (I), wherein R1, R2, and R3 are H. The reference further teaches a compound having the saccharide moiety attached to the MAC linker via an activatable spacer analogous to Entry B in Scheme 16 of Walther (Chart 1, compounds 1 and 2). Scheme 2 depicts the synthesis of the sugar-MAC-drug conjugate wherein sugar-MAC-leaving group is reacted with the drug. Both types are suitable for drug delivery andme release. 
Kolakowski teaches that the MAC linker is widely useful to preparing drug conjugates by attachment to a functional group of a variety of drugs, wherein the linker is attached to the drug via any suitable functional group, such as heteroatoms, O, S, N. See paragraphs [0007]-[0011]. The reference teaches that the MAC linker may comprise a hydrogen or any of a variety of alkyl or aryl groups at the position that is the equivalent of R1 in instant Formula (I). See paragraphs [0033]-[0036]. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Brooke compound by using a MAC self-immolative linker to connect the sugar moiety to the drug in the preparation of a prodrug with a reasonable expectation of success. The artisan would be motivated to make this modification in order to allow better access for the enzyme to the substrate. This modification would amount to the application of a known technique to a known product to yield predictable results. It would be further obvious to prepare the product in a pharmaceutical formulation of oral administration. In the absence of unexpected results, it would be within the scope of the artisan to select either suggested method of attachment of the MAC linker to the enzyme target – directly or via an activatable spacer, as both are demonstrated to be useful for delivery and release.    
With respect to claim 12, Kolakowski teaches the preparation of a drug conjugate by reacting a sugar-[spacer]-MAC-leaving group (Cl). See page 90. The synthetic chemistry necessary for the preparation of such conjugates is routine and would be well known to one of ordinary skill. One of ordinary skill would reasonably expect that the preparation of the prodrug would result in greater oral bioavailability, based on the teachings of Brooke and Walther. 
Applicant’s arguments filed August 15, 2022 have been fully considered but they are not persuasive. 
Declarant Veeneman discusses at length the examiner’s description of the amendment in response to the first Office action: “Claim 1 has been amended so that R1 may not be hydrogen.” This was merely a description of fact. The definition of R1 had been previously recited to include H, and by way of the amendment, it no longer does. Declarant states “in contrast to what the Examiner asserted, the deletion of R1 = H, did not result in an invention wherein R1 is not H. It is merely a way to exclude the embodiment that have been found to show less than optimal performance.” The last sentence may be true, but it is also true that the plain language of the claim precludes R1 from being hydrogen. From Applicant’s remarks of January 18, 2022: “in order to distinguish from Madec-Lourgerstay, as noted above, Claim 1 is amended such that R1 cannot be H.” 
Declarant Veeneman goes on to discuss the examiner’s response to the purported unexpected results when R1 is not H, Declarant states “the amendment consists of crossing out ‘H’, can’t be the basis for the extension of the burden of proof to compounds wherein R ≠ H.” The examiner does not follow what is meant here.
Declarant further notes without evidence that he has identified several compounds with linkers that do not have a positive effect on absorption. This is not found to be persuasive. With no description of the nature of the linker and/or how it is attached to either of the sugar or drug, this comparison is not relevant. 
Declarant further contends that the sugar-linker combination has unique properties that facilitate oral bioavailability. However, it is already known that glycosylation of drugs facilitates uptake in the small intestine. It is not clear that the data support the contention that the sugar-linker combination is unique. 
Declarant further contends that the presence of a linker has a surprisingly positive effect of the absorption of the drug. This is not found to be persuasive. Walther teaches the known effect of a linker can facilitating the interaction between the conjugate and the enzyme, thereby allowing the enzymatic cleavage of the sugar. The enzymatic cleavage of the saccharide with this type of linker catalyzes the cleavage of the drug. Therefore, the finding does not appear to be surprising. 
With respect to the results seen with compound 10, the examiner agrees that this would appear to be surprising that the product wherein R1 is H having no improvement or even reduction of AUC vs products having R ≠ H. However, this is not commensurate with the scope of the claims. It is known that enzymes, such as glycosidases, have specificity with regard to the sugar, the stereochemistry at the anomeric carbon ( or ) and the aglycone moiety. A compound limited to one particular drug and a glucose sugar moiety is not sufficient to demonstrate results commensurate with the claimed scope. 
With respect to the art, Declarant observes that Brooke cites two Friend references in discussing the delivery of glycosides to the colon while the instant invention relates to compounds decouples and absorbed in the small intestine. This is not found to be persuasive. The claims are drawn to compounds, per se, and not a method of delivering drugs to the small intestine. The rejection provides reasoning for modifying a glycosides prodrug by adding a linker. 
Declarant goes onto contrast absorption results of Brooke vs the instant invention. This is not persuasive. The rejection provides reasoning for modifying a glycosides prodrug by adding a linker, so a comparison to compounds without a linker is not found to be germane.
Declarant objects to Walther because the reference is allegedly related to a different type of targeting and does not mention small-intestine targeting and increased oral bioavailability. This is not found to be persuasive. As above, the claims are drawn to compounds and not a method of delivering drugs to the small intestine. Walther is drawn to tailoring prodrugs wherein the pharmacological activity is masked until cleaved by a particularly targeted enzyme. The reference addresses targeting glycosidases in particular cells, such as intestinal. See section 3.7.
Declarant objects to Madec-Lougerstay because the reference is concerned with prodrugs intended for ADEPT and therefore “significantly different” from the strategy used in the instant invention. This is not found to be persuasive. The reference adds more to Walther regarding the use of MAC linkers in a drug conjugate for targeting a particular enzyme. The fact that the specific goal in Madec-Lougerstay is different from the Declarant’s is not germane. It is known that work in one field of endeavor may prompt variations of it for use in the same or different field. In the instant case, the art establishes that a linker between the sugar and the drug may facilitate the cleavage of the sugar from the conjugate. The examiner agrees that the ultimate goal of Madec-Lougerstay is providing an antibody-linked conjugate. However, before the antibody linkage, the sugar-linker-drug portion must be designed suitably for the desired target. The benefit of using a linking with a MAC segment is that cleavage of the sugar leads immediately to cleavage of the drug. This teaching is translatable to the design of any enzyme-cleaved drug conjugate. 
Declarant’s arguments regarding OH and SH containing drugs and groups other than H as R1 are addressed above by the discussion of Kolakowski.  
Declarant further argues that Brooke shows that the combination is optimal and that one of skill would be clueless as to where to make such a modification. This is not found to be persuasive. Brooke teaches that it is expected that the glycoside would be cleaved by a glycoside. The art of record teaches exactly where to modify to structure of a glycoside providing a linker to facilitate cleavage by an enzyme. 
Declarant further argues that the artisan would not modify Brooke with the MAC linker because there are no indications that the linker would reduce the extreme hydrophobicity of cannabinoids. This is not found to be persuasive. The sugar moiety serves to reduce hydrophobicity. 
Declarant contends that the number of steps required in the modification argues against obviousness. This is not found to be persuasive. Brooke teaches direct glycosylation of the drug.  The modification by addition of a linker adds one step to the process to attain the expected benefits described by Walther. 
 
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623